Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Non-Final office is a response to the papers filed on 06/02/2022.
Claims 1-7 are pending.


Drawing Objections

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).


Allowable Subject Matter
		Claims 1 and 7 are allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, the combination of the prior arts fail to disclose:
“wherein step A includes:
(Al) measuring the open circuit voltage of the secondary battery,
(A2) measuring the closed circuit voltage of the secondary battery after discharge of the secondary battery for a prescribed period of time, and
(A3) calculating the internal resistance from the measured open circuit voltage and closed circuit voltage”.

Regarding claim 7, the combination of the prior arts fail to disclose:
“wherein step B includes:
not increasing or decreasing the maximum charging voltage if the increase or decrease in the measured internal resistance from the initial internal resistance is no greater than a threshold value, and increasing or decreasing the maximum charging voltage if the increase or decrease in the measured internal resistance from the initial internal resistance exceeds the threshold value”.
Claims 2-6 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851